UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X

TAMEEKA BAKER,

                                   Plaintiff,
                                                                VERIFIED
                                                                COMPLAINT
        -against-                                               AND DEMAND FOR
                                                                A JURY TRIAL
THE CITY OF NEW YORK &
N.Y.C. POLICE DETECTIVE
JOSEPH FRANCO and “JOHN DOE (1)-(3)”,
SUED INDIVIDUALLY AND IN
THEIR OFFICIAL CAPACITY,

                                   Defendants.

---------------------------------------------------------X

        1.    This is an action for compensatory and punitive damages for violation of

Plaintiffs’ rights under the Fourth, Fifth Amendments and Fourteenth Amendment to the

Constitution of the United States, and violation of New York State law, by reason of the

unlawful acts of defendants.


                                   JURISDICTION

        2. This action is brought pursuant to 42 U.S.C. § 1983. Jurisdiction is founded

upon 28 U.S.C. § 1343. Plaintiff further invokes the pendent jurisdiction of this Court to

hear and decide claims arising under state law pursuant to 28 U.S.C. § 1367. Venue is

proper in this district under 28 U.S.C. § 1391(b) in that all claims arose in this district.

                                            PARTIES

        3.       Plaintiff is a resident of New York City, New York County, State of New

York.

        4.       At all times hereinafter mentioned, the Defendant Police Officer was an

employee of the New York City Police Department (HEREINAFTER REFERRED TO AS
"N.Y.P.D.") acting within the scope and authority of his employment.                 He issued

individually and in his official capacity as a New York City Police Officer.

        5. The Defendant CITY OF NEW YORK, (HEREINAFTER REFERRED TO AS

"City"), was a municipal corporation duly organized and existing under and by virtue of

the laws of the State of New York, and as such maintained the New York City Police

Department and employed the individual Defendants sued herein.

        6. That upon information and belief the City was responsible for the training of its

police officers.

        7. That at all times herein the defendant, City, was negligent in the hiring, training,

supervision, discipline, retention and promotion of the agents, servants and/or employees

of the N.Y.P.D.

        8. That at all times mentioned herein the Defendant, City, knew or should have

known of the discriminatory nature, bad judgment, and unlawful propensities of the officer

involved in the violation of civil rights of the Plaintiff.


                                          FACTS

        9.         On or about June 15, 2017, at approximately 2:30 P.M., plaintiff was sitting

on a bench outside of 280 Madison Street, New York, New York
        10.        At that time, a New York City police officer attempted to buy crack cocaine

from another individual (“target”, who apparently told the undercover officer to wait

outside.

        11.        The target then engaged in a conversation with plaintiff, and the two of them

entered 280 Madison Street.

        12.        A few minutes later, the target exited the building and sold the undercover

crack cocaine.

        13.        Plaintiff also exited the building and resumed sitting on the bench.

                                                                                              2
       14.     Moments later, plaintiff was arrested by Defendant police officers and

charged with the B felony of Criminal sale of a Controlled Substance in the 3rd Degree,

based upon her alleged participation in the sale by the target to the undercover officer.

       15.     Plaintiff was searched incident to her arrest and the police recovered seven

(7) small bags of crack cocaine from her person. Plaintiff was also charged with Criminal

Possession of narcotics.

       16.     Plaintiff was indicted by a grand jury for these charges based upon false

testimony in the grand jury by defendant officers, including but not limited to the false

testimony by Detective Franco that he had personally observed plaintiff give drugs to the

target inside of 280 Madison Street.

       17.     In December, 2017, plaintiff pleaded guilty to the felony of Attempted

Criminal Sale of a Controlled Substance and was sentenced to 4 years in state prison.

       18.     Approximately 10 months later it was determined by the New York County

District attorney’s Office that Detective Franco had testified falsely in the grand jury about

his observations, concluding that it was impossible for him to see the transfer of drugs from

plaintiff to the target based upon his location outside the building and the video surveillance

footage from inside the building which indicated that no transfer took place in the vestibule

as testified to by Detective Franco.

       19.     On November 18, 2018, the conviction of plaintiff was vacated at the

People’s request, all charges were dismissed, and plaintiff was released from prison.

       20.     Plaintiff spent approximately 1 year and 5 months in custody before she was

released.

       21.     Defendant City of New York has pursued a policy and custom of deliberate

indifference to the rights of persons in its domain, including the Plaintiff, in its procedures

for supervising and removing, when appropriate, unstable and violent police officers from

their duties, including but not limited to the fact that Defendants City and/or N.Y.P.D.

                                                                                             3
knew of the individual Defendant's tendencies to make unlawful arrests, unlawful seizures,

use excessive force, and otherwise commit unlawful acts, but took no steps to correct or

prevent the exercise of such tendencies.

       22. Defendant City and N.Y.P.D. knew or should have known that prior to this

arrest date, the perpetration of unlawful arrests, commission of other unlawful acts, and the

use of excessive force and the infliction of injury to persons in the custody of Defendants

officers was occurring, in that there were reports of such unlawful conduct by these specific

officers

       23. Defendant City and N.Y.P.D., among other deficiencies, failed to institute a

bona fide procedure in which Defendant City and/or N.Y.P.D. investigated the unlawful

acts of Defendants or properly investigated reports of their alleged misconduct.


                       CONDITIONS PRECEDENT


       24. On January 7, 2019, a Notice of Claim was served upon the Defendant New

York City, setting forth:

               a)      The name and post office address of the Claimant and his attorney;
               b)      The nature of the claim;
               c)      The time when, the place where, and the manner in which the claim
                       arose;
               d)      The items of damages and injuries sustained so far as practicable.

       25. The Notice of Claim was served upon the Defendant within 90 days after

Plaintiff's cause of action accrued.

       26.     Plaitiff’s 50-H deposition was conducted on March 8, 2019.

       27.     New York City and its Comptroller have failed, neglected and refused to

pay, settle, compromise or adjust the claim of the Plaintiff herein.

       28. This action has been commenced within one year and 90 days after Plaintiff's

cause of action accrued.


                                                                                           4
           29.   Plaintiff has duly complied with all of the conditions precedent to the

commencement of this cause of action.


                           FOR A FIRST CAUSE OF ACTION
                           FOR VIOLATION OF CIVIL RIGHTS
                                  (Invasion of Privacy)

           30. Plaintiff reiterates and realleges the facts stated in the preceding paragraphs as

if stated fully herein.

           31. As a result of their actions, Defendants, under "color of law", deprived plaintiff

of her right to freedom from deprivation of liberty without due process of law in that her

seizure was based upon a violation of her right to privacy and the search was conducted in

violation of the Fourth, Fifth and Fourteenth Amendments to the Constitution of the United

States and 42 U.S.C. § 1983.

           32.   Defendant subjected Plaintiff to these deprivations of his rights either

maliciously or by acting with a reckless disregard for whether Plaintiff's rights would be

violated by his actions.

           33. As a direct and proximate result of the acts of Defendants, Plaintiff suffered

physical injuries, endured great pain and mental suffering, and was deprived of her physical

liberty.




                          FOR A SECOND CAUSE OF ACTION
                          FOR VIOLATION OF CIVIL RIGHTS
                               (Federal Malicious Prosecution)

           34. Plaintiff reiterates and realleges the facts stated in the preceding paragraphs as

if stated fully herein.

           35.    As a result of their actions, Defendants, acting under "Color of law",

deprived Plaintiff of her civil rights in violation of the Fourth, Fifth and Fourteenth

Amendments to the Constitution of the United States and 42 U.S.C. § 1983.
                                                                                               5
        36. Defendants falsely filled out police paperwork, falsely related information to

the prosecutors, and falsely testified in the grand jury which constituted the malicious

prosecution of plaintiff.

        37.     The defendants lacked a lawful basis to charge plaintiff with Criminal sale

of a Controlled Substance, and their false reporting, both inside and outside of the Grand

Jury, led to plaintiff’s deprivation of liberty for a significant amount of time.

        38.     Absent the false testimony the defendant would have either suffered no

incarceration or very limited incarceration, amounting to a few days at most, for the

possession of seven (7) bags of cocaine, which very easily could have been for personal

use, and would have resulted in a misdemeanor conviction, at most.

        39.     Of course, most importantly, absent the false allegations provided by

Defendant Franco, plaintiff would not have even been stopped, frisked and arrested on this

date.

        40.     Defendants subjected Plaintiff to these deprivations of these rights either

maliciously or by acting with a reckless disregard for whether Plaintiff's rights would be

violated by their actions.

        41. As a result of the aforesaid occurrence, plaintiff suffered the damages and

injuries aforesaid. All Defendants are liable for said damage and injuries.


                            THIRD CAUSE OF ACTION
                          FOR VIOLATION OF CIVIL RIGHTS
                                  (Monell Claim)

        42. Plaintiff reiterates and realleges the facts stated in the preceding paragraphs as

if stated fully herein.

        43. Defendant City and N.Y.P.D., through The N.Y.C. Police Commissioner, as a

municipal policymaker, in the hiring, training and supervision of the Defendant officers,

have pursued a policy and custom of deliberate indifference to the rights of persons in their

                                                                                             6
domain, and Plaintiffs, violating Plaintiffs' rights to freedom from the use of excessive and

unreasonable force and freedom from deprivation of liberty without due process of law in

violation of the Fourth, Fifth and Fourteenth Amendments to the Constitution of the United

States and 42 U.S.C. 1983.

        44. As a direct and proximate result of the aforementioned policy and custom of

deliberate indifference of Defendants City and N.Y.P.D., Defendant officers committed the

unlawful acts referred to above and thus, Defendant City is liable for Plaintiff's injuries.

        FOURTH CAUSE OF ACTION FOR MALICIOUS PROSECUTION

        45. Plaintiff reiterates and realleges the facts stated in the above paragraphs as if

stated fully herein.


        46. In instigating, ordering, validating, procuring and assisting in the arrest of

Plaintiff, Defendant officer, acting within the scope of his employment, "under color of

law", and on behalf of his employer, maliciously prosecuted Plaintiff without reasonable

or probable cause and with full knowledge that the charges were false.

        47. As a result of said malicious prosecution, plaintiff was compelled to come to

court. On or about November 8, 2018, all charges were dismissed.

        48. As a result of the aforesaid occurrence, Plaintiff was caused to and did suffer

the damages and injuries aforesaid. All Defendants are liable for said damages.


                FIFTH CAUSE OF ACTION FOR ABUSE OF PROCESS

        49. Plaintiff reiterates and realleges the facts stated in the above paragraphs as if

stated fully herein.


        50. In instigating, ordering, validating, procuring and assisting in the arrest of

Plaintiff, Defendant officer, acting within the scope of his employment, "under color of

law", and on behalf of his employer, abused the criminal process without reasonable or
                                                                                               7
probable cause and with full knowledge that the charges were false.

        51. As a result of said abuse of process, plaintiff was compelled to come to court.

On or about November 8, 2018, all charges were dismissed.

        52. As a result of the aforesaid occurrence, Plaintiff was caused to and did suffer

the damages and injuries aforesaid. All Defendants are liable for said damages.


        SIXTH CAUSE OF ACTION FOR UNLAWFUL IMPRISONMENT

        53. Plaintiff reiterates and realleges the facts stated in the above paragraphs as if

stated fully herein.


        54. In instigating, ordering, validating, procuring and assisting in the arrest of

Plaintiff, Defendant officer, acting within the scope of his employment, "under color of

law", and on behalf of his employer, caused plaintiff’s unlawful imprisonment without

reasonable or probable cause and with full knowledge that the imprisonment was unlawful.

        55. As a result of the aforesaid occurrence, Plaintiff was caused to and did suffer

the damages and injuries aforesaid. All Defendants are liable for said damages.



                               PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays that this Court:

        1. Enter a judgment that defendants, by their actions, violated Plaintiffs' rights

under state law, and violated Plaintiff's rights under the Fourth and Fourteenth

Amendments to the Constitution of the United States and violated Plaintiff's rights under

State law; and,

        2. Enter a judgment, jointly and severally, against Defendants, and The City of

New York for compensatory damages in the amount of One Million ($1,000,000.00)

Dollars; and,


                                                                                           8
          3. Enter a judgment, jointly and severally against the Defendant officer and The

City of New York for punitive damages in the amount of Two Million ($2,000,000.00)

Dollars; and,

          4. Enter an Order:

                 a) Awarding plaintiff’s reasonable attorney's fees and litigation expenses

pursuant to 42 U.S.C. § 1988;

                 b) Granting such other and further relief which to the Court seems just and

proper.



                                DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury.

Dated: New York, New York
       January 22, 2020

                                                RESPECTFULLY,


                                                      /s/


                                                STEVEN A. HOFFNER, ESQ.
                                                Attorney for the Plaintiff
                                                325Broadway, Suite 505
                                                 New York 10007
                                                (212) 941-8330
                                                (SH-0585)




                                                                                          9
